               Case 2:20-cv-00775-RSL Document 7 Filed 06/16/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    KARAN PAL,

 9                                   Plaintiff,             CASE NO. C20-0775-RSL

10            v.
                                                            ORDER GRANTING APPLICATION
11    UNITED STATES CITIZENSHIP AND                         TO PROCEED IN FORMA PAUPERIS
      IMMIGRATION SERVICES, et al.,
12
                                     Defendants.
13

14
            Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,
15
     plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).
16
     Therefore, plaintiff’s IFP application (Dkt. 5) is GRANTED. The Clerk of the Court is directed
17
     to send a copy of this Order to plaintiff and to the assigned District Judge.
18
            DATED this 16th day of June, 2020.
19

20

21
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
